DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their parent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published.  Specifically paragraph [0001] of the disclosure requires correction.  Furthermore, any reference to attorney docket numbers appearing therein should be removed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and thus fail as eligible subject matter.  Claims 15-19 characterize the invention as a “non-transitory computer-readable medium comprising instructions executable by a processor”.  A broadest reasonable interpretation of this language typically covers forms of non-transitory exectubale tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101.  Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  In the instant case, the claims are considered to be broad enough to cover instructions capable of being executed by a processor. Examiner suggests potentially amending “executable” to “executed.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2015/0012067 granted to Bradley et al (hereinafter “Bradley”). 
In reference to claims 1 and 15, Bradley discloses an external device [e.g. patient programmer 50, clinician programmer 60] for programming an implantable medical device (IMD) implantable in a patient [e.g. IMD 30], the IMD comprising an implantable pulse generator (IPG) and one or more lead wires each comprising a plurality of electrodes [e.g. 0079], the external device comprising: a graphical user interface [e.g. Figure 6A: element 250] ; and one or more processors [e.g. microprocessor 400] configured to: cause the GUI to display a representation of the patient's anatomy [e.g. Figure 6A], receive input from a user indicating at least a first stimulation waveform to be applied at a first one or more electrodes of the plurality of electrodes and a second stimulation waveform to be applied at a second one or more electrodes of the plurality of electrodes, and cause the GUI to display at least one indicium of one or more interactions of the first and second stimulation waveforms with the patient's anatomy [e.g. Figure 34 and paragraph 0080].
In reference to claims 2 and 16, Bradley discloses wherein the indicium of one or more interactions indicates a constructive activation of neural elements within the patient's anatomy by the first and second waveforms [e.g. 0061].
In reference to claims 4 and 18, Bradley discloses wherein the indicium of one or more interactions indicates a first center point of stimulation (CPS) arising from the first stimulation waveform and a second CPS arising from the second stimulation waveform [e.g. 0007].
In reference to claims 5 and 19, Bradley discloses wherein the processor is further configured to: receive input from a user specifying a change of one or more of the first and second stimulation waveforms as a function of time, and cause the GUI to display a time-resolved representation of a variance of the at least one indicium changes as a function of time [e.g. abstract, 0018, 0019, 0061]. 
In reference to claim 7, Bradley discloses wherein the at least one indicium comprises: a first volume of activation (VOA) arising from the first waveform, a second VOA arising from the 
In reference to claims 8 and 9, Bradley discloses wherein the at least one indicium comprises a representation of one or more electric fields induced by the first and second waveforms and wherein the at least one indicium indicates an activation function [e.g. 0144].
In reference to claim 10, Bradley discloses wherein causing the GUI to display at least one indicium of one or more interactions of the first and second stimulation waveforms with the patient's anatomy comprises: determining at least one electric field elicited in the patient's anatomy by the first and second stimulation waveforms, and determining one or more interactions of the electric field with at least one neural element of the patient's anatomy based on a neuronal model, wherein the neuronal model comprises a plurality of neuronal networks and models spatiotemporal interactions between the neuronal networks [e.g. 0141-0144].
In reference to claim 11, Bradley discloses wherein the at least one indicium indicates neural activation of the at least one neural element [e.g. 0319].
In reference to claims 12-14, Bradley discloses wherein the processor is further configured to determine a therapeutic mechanism of action (MOA) correlated with the one or more interactions of the first and second stimulation waveforms with the patient's anatomy, and cause the GUI to display at least one indicium of the MOA; wherein the displayed indicium of the MOA reflects a preferential activation of a first neural fiber type compared to other neural fiber types; and wherein the displayed indicium of the MOA reflects a presence or absence of paresthesia [e.g. Figure 31].
Allowable Subject Matter
Claims 3, 6, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792